Exhibit 10.2

 

SUBCONTRACT MODIFICATION

Page 1 of 1

1. SUBCONTRACTOR SERVICE AGREEMENT NO.:

2. EFFECTIVE DATE:

3. MODIFICATION NUMBER:

4. MODIFICATION DATE:

DPSC02-02257

5/12/2003

03

5/22/2003

5.  CONTRACTOR NAME AND ADDRESS:

6.  SUBCONTRACTOR NAME AND ADDRESS:

DynPort Vaccine Company LLC

64 Thomas Johnson Drive

Frederick, MD 21702

AVANT Immunotherapeutics, Inc.

119 Fourth Avenue

Needham, MA 02494-2725

 

 

Representatives:

Representatives:

Contractual:

Telephone:

Technical:

Telephone:

Mr. Roy Conley

301-607-5012

Dr. Barbara Solow

301-607-5241

Contractual:

Telephone:

Technical:

Telephone:

Mr. Chip Catlin

781-433-3148

Dr. Kevin Killeen

781-433-0771

7a. SUBCONTRACT MODIFICATION VALUE:

 

8a. REFERENCE DOCUMENTS:

 

 

Prime Contract No. DAMD17-98-C-8024

 

 

Current Value

 

Increase/Decrease

 

Total Value

 

 

 

Labor

 

$

2,308,450.62

 

$

1,030,911.36

 

$

3,339,361.98

 

8b. DPAS RATING:

 

Other Direct Costs

 

$

158,877.00

 

$

223,480.36

 

$

382,357.36

 

DO-C9

 

Total

 

$

2,467,327.62

 

$

1,254,391.72

 

$

3,721,719.34

 

 

 

 

 

 

 

 

 

 

 

 

 

7b. REVISED SUBCONTRACT AUTHORIZED FUNDED VALUE:

  

 

 

 

 

 

Prior Funded Value

 

Increase/Decrease

 

Revised Funded Value

 

 

9a. AGREEMENT PERIOD OF PERFORMANCE:

 

 

$

2,467,327.62

 

$

1,254,391.72

 

$

3,721,719.34

 

FROM:          12/31/2002

TO:                 8/30/2004

 

 

 

 

 

 

 

 

9b. AGREEMENT TYPE:

 

 

 

 

 

 

 

 

Time & Materials

 

 

 

 

 

 

 

 

 

9c. MODIFICATION PERIOD OF PERFORMANCE:

 

 

 

 

 

 

 

 

FROM:          5/12/2003

TO:                 8/30/2004

 

 

 

 

 

 

 

 

10. This is a

o ADMINISTRATIVE CHANGE

     ý CHANGE ORDER

o SUPPLEMENTAL AGREEMENT

11. DESCRIPTION OF MODIFICATION:

Modification No. 3 to Subcontractor Service Agreement No. DPSC02-02257 is hereby
issued to:

1. Attachment A, Statement of Work, is incorporated herein.

2. Attachment B, Price Schedule, is incorporated herein.

3. Attachment C, Performance Schedule, is incorporated herein.

4. Charges incurred under and authorized by this Subcontract Modification shall
be charged against the following Contract Work Breakdown Structure (CWBS)
numbers as appropriate, which shall be referenced on all project invoices and
documentation:

CWBS No. C.5.9.3.1: Establish Mouse and Rabbit Models for Assessing
Immunogenicity of Live Bacterial Vector Vaccines

CWBS No. C.5.9.3.2: Establish Mouse Models for Immunogenicity Ttesting of
Antigen+Alhydrogel

CWBS No. C.5.9.3.3: Screen and Select Optimal Live Bacterial Vector Vaccine
Candidates

CWBS No. C.5.9.3.4: Demonstrate the Immunogenicity of Live Bacterial Vector
Vaccines in Mice

CWBS No. C.5.9.3.5: Vaccination Studies in New Zealand White Rabbits

CWBS No. C.5.9.3.6: Project Management

5. All other terms and conditions of Subcontractor Service Agreement No.
DPSC02-02257 remain unchanged and in full force and effect.

 

Except as provided herein, all terms and conditions of the document referenced
in Block No. 1 remain unchanged and in full force and effect.

12. SUBCONTRACTOR:

 

oIS NOT

ýIS

REQUIRED TO SIGN THIS DOCUMENT AND RETURN TWO COPIES TO THE ISSUING OFFICE.

13. SUBCONTRACTOR: AVANT Immunotherapeutics, Inc.

14. DynPort Vaccine Company LLC:

 

 

 

 

 

 

 

/s/ Avery W. Catlin       May 23, 2003

 

 

/s/ Roy Conley       May 27, 2003

 

 

(Signature of Authorized Company Representative) & Date

 

 

(Signature of Authorized Company Representative) & Date

 

 

 

15. NAME & TITLE OF AUTHORIZED COMPANY REPRESENTATIVE:

16. NAME & TITLE OF AUTHORIZED COMPANY REPRESENTATIVE:

(Type or Print)

 

 

 

 

 

 

Avery W. Catlin, Senior Vice President and Chief Financial Officer

 

Roy Conley, Senior Manager, Subcontracts

 

 

 

 

 

1

--------------------------------------------------------------------------------